Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT (this
“Amendment”), is made as of September 10, 2013 by and between DSW Leased
Business Division LLC aka Affiliated Business Group, an Ohio limited liability
company (“Supplier”), successor by assignment of DSW Inc., an Ohio corporation
(“DSW”), each having a business address of 810 DSW Drive, Columbus, Ohio 43219,
and Stein Mart, Inc., a Florida corporation (“Stein Mart”) with a business
address of 1200 Riverplace Boulevard, Jacksonville, Florida 32207.

Background

A. Supplier and Stein Mart entered into an Amended and Restated Supply
Agreement, dated as of May 30, 2006 (the “Agreement”), whereby Supplier agreed
to supply Merchandise to Stein Mart.

B. Supplier and Stein Mart entered into a First Amendment to the Agreement,
dated August 26, 2008, whereby the parties agreed to extend the term of the
Agreement.

C. DSW assigned to Supplier, its wholly-owned subsidiary, all of its right title
and interest under the Agreement, effective as of January 27, 2012.

D. Supplier and Stein Mart entered into a Second Amendment to the Agreement,
dated February 23, 2012, whereby the parties agreed to extend the term of the
Agreement.

E. Therefore, the parties desire to further amend the Agreement on the terms set
forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto, each
intending to be legally bound, agree as follows:

1. Definitions. Defined terms used in this Amendment shall have the meaning
ascribed to them in the Agreement.

2. Additional Definitions: Section 1 shall be amended to include the following
defined terms:

1.15 “Internet Merchandise” means any Merchandise, as defined in the Agreement,
sold on Stein Mart’s Website (defined in Section 1.16 below ). Except as
expressly stated herein, Internet Merchandise shall be considered Merchandise
under the Agreement and be governed as such. The parties acknowledge that Stein
Mart has engaged GSI Commerce (“GSI”) to create and operate Stein Mart’s
Website, which will offer a variety of items for sale.

1.16 “Website” means any point of presence maintained on the Internet or on any
other public data network by Stein Mart, whether operated by Stein Mart or a
third-party.

3. Covered Store: As of the date of this Amendment, the Website shall be
considered to be a Covered Store under the Agreement.



--------------------------------------------------------------------------------

4. Net Revenue: Section 5.1 shall be deleted in its entirety and replaced with
the following in lieu thereof:

5.1. Net Revenue Split. All sales of Merchandise shall be made through Stein
Mart’s normal cash registers and by use of Stein Mart’s normal sales recording
equipment and will be identified with the Shoe Department. The Net Revenue from
each sale of Supplier’s Merchandise, other than Internet Merchandise sold
through the Website, shall be split 80% to Supplier and 20% to Stein Mart.

Commencing upon the date of this Amendment and continuing until noted below, the
Net Revenue from each sale of Internet Merchandise sold through the Website
shall be split such that Stein Mart will receive the percentage of Net Revenue
from each sale equal to the website management fees paid by Supplier to a third
party for the sale of such Internet Merchandise, which is estimated to be and
shall not exceed 23% of Net Revenue. The balance of Net Revenue from the sale of
Internet Merchandise shall be paid to Supplier pursuant to Section 5.4. Stein
Mart agrees to notify Supplier if the actual website management fees are lower
than the 23% of Net Revenue estimate, which shall adjust the Net Revenue split
received by Stein Mart from each sale of Internet Merchandise sold through the
Website to reflect the new actual management fee percentage; provided, however,
Stein Mart’s percentage of Net Revenue shall not be lower than 20%.

The parties agree that, at a later date, Supplier will assume responsibility for
the fulfillment of Internet Merchandise sold through the Website. Stein Mart
shall cooperate with Supplier in this transition. Beginning on the date DSW
itself fulfills Internet Merchandise sold and thus eliminates the fulfillment of
inventory through the party provider, the Net Revenue from the sale Internet
Merchandise shall be split 80% to Supplier and 20% to Stein Mart.

5. Web Set-Up Responsibility: Supplier shall supply Stein Mart with one sample
piece of each color of Internet Merchandise that will be displayed on the
Website. Stein Mart shall be responsible for obtaining photographs needed for
display on the Website (which may be provided by a third-party vendor (together,
the “Web Set-Up Tasks”). Supplier will reimburse Stein Mart for the actual costs
of the Web Set-Up Tasks, not to exceed a maximum of $75 for photographs. The
parties agree that Supplier will initially provide the appropriate style copy
for each item of Internet Merchandise to be displayed. In the event the parties
decide that Stein Mart will assume responsibility for the style copy, Supplier
agrees that it shall reimburse Stein Mart the amount of $9 for preparing the
copy per item. Such costs may be offset from the Net Revenue to be paid to
Supplier.

6. Direct Link: DSW Inc. (“DSW”), the parent company of Supplier, has entered
into an agreement with Commission Junction (“CJ”), a third party affiliate
marketing company, to manage DSW’s affiliate marketing program (the “Program”).
CJ manages a network of website owners (individually, each a “Publisher”) who
can apply for DSW’s authorization to place a link on the Publisher’s website
which contains CJ’s tracking code and directs users to DSW’s website (the
“Direct Link”). In exchange, CJ pays the Publisher a commission for sales which
occur on DSW’s website which originate via the Direct Link (collectively,
“Affiliate Fees”).



--------------------------------------------------------------------------------

In connection with this Amendment, Supplier and Stein Mart desire to have Stein
Mart become a Publisher under the Program. Stein Mart agrees that it shall enter
into an agreement with CJ to become a Publisher within CJ’s network, which must
be acceptable to Stein Mart, apply to DSW’s Program, and, after entering into
such agreement in conjunction with CJ, create a Direct Link on its Website in
exchange for Affiliate Fees. Supplier agrees that, for so long as Supplier
provides Internet Merchandise to Stein Mart, Supplier shall not use its
affiliation with DSW to object to Stein Mart’s participation in the Program.

Stein Mart’s entire relationship relating to its participation in the Program
(including payment terms, reporting and validation details, and fund
distribution) will be governed by Stein Mart’s agreement with CJ, and, under
this agreement, all payments to Stein Mart for Affiliate Fees will be made by
CJ.

7. Agreement in Effect. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment by
their duly authorized officers as of the date first above written.

 

Supplier: DSW LEASED BUSINESS DIVISION LLC By:  

/s/ Christopher Lanning

Christopher Lanning Senior VP & GM Stein Mart: STEIN MART, INC. By:  

/s/ D. Hunt Hawkins

D. Hunt Hawkins Executive VP & Chief Operating Officer